—Judg*844ment unanimously affirmed without costs. Memorandum: We reject the contention of Scott Podolsky, M.D. (defendant) that the verdict is against the weight of the evidence (see, Grassi v Ulrich, 87 NY2d 954; Lolik v Big V Supermarkets, 86 NY2d 744; Gailey Co. v Wahl, 262 AD2d 985). The testimony of plaintiffs medical expert supports the conclusion that medical care provided by defendant to plaintiff fell below the level of care acceptable in the professional community in which defendant practices (see, Schrempf v State of New York, 66 NY2d 289, 295; Kelly v State of New York, 259 AD2d 962), and that defendant’s deviation from the applicable standard of care was a proximate cause of plaintiffs injuries (see, De Stefano v Immerman, 188 AD2d 448, 449). (Appeal from Judgment of Supreme Court, Oswego County, Nicholson, J. — Negligence.) Present — Denman, P. J., Pine, Wisner, Pigott, Jr., and Callahan, JJ.